 



Exhibit 10.3

                      Grant
Date   Grant
Number   Grant Type   Grant
Price   Shares Granted   Days Left to Accept

[Form of]

EMC CORPORATION
2003 Stock Plan
Stock Option Agreement



1.   Grant of Option

EMC Corporation, a Massachusetts corporation (the “Company”), hereby grants to
you (the “Participant”) on the grant date referenced above (the “Grant Date”) an
option (the “Option”) to purchase the number of shares of the Company’s common
stock referenced under “Shares Granted” above (the “Shares”) at the option
exercise price per Share referenced under “Grant Price” above, which is not less
than the fair market value of the Shares on the Grant Date. The Option is made
pursuant to and is subject to the provisions of this Stock Option Agreement and
the Company’s 2003 Stock Plan, as amended from time to time (the “Plan”). The
final exercise date of the Option is the expiration date which shall be the
tenth (10th) anniversary of the Grant Date (the “Expiration Date”). If the
Option is designated as an “ISO” under “Grant Type” above, it is intended that
the Option shall be an incentive stock option to the maximum extent possible
under Section 422(a) of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”). If the Option is designated as a “NQO” under “Grant Type” above, it is
intended that the Option shall be a non-statutory stock option under Section
422(a) of the Code. Capitalized terms used but not defined in this Stock Option
Agreement shall have the meanings ascribed to them in the Plan. You must accept
this Stock Option Agreement, without amendment, within the acceptance period
referenced under “Days Left to Accept” above.

     The Option is exercisable prior to the Expiration Date as follows:
Note: the Option generally will become exercisable on certain specified dates
determined by the Committee; for certain Options, in certain circumstances, the
Option will become exercisable upon the achievement of certain goals determined
by the Committee. See (a) below for examples of vesting terms. With each
example, there may be multiple vesting dates, goals and portions of Shares
subject to vesting.

  [(a)   On or after [date], you will be entitled to purchase [
                ] of the Shares subject to the Option.] [May have multiple
vesting dates and portions of Shares subject to vesting]   [(a)   If [goal] is
achieved by [date], then you will be entitled to purchase [                 ] of
the Shares on or after the date of the Committee’s determination that such
Shares shall become exercisable.] [May have multiple goals and portions of
Shares subject to vesting]   [(a)   On or after [date] (the “Cliff Vesting
Date”), you will be entitled to purchase any and all Shares subject to the
Option. Shares subject to the Option may become exercisable prior to the Cliff
Vesting Date as follows:

  •   If [goal] is achieved by [date], then you will be entitled to purchase [
                ] of the Shares on or after the date of the Committee’s
determination that such Shares shall become exercisable.] [May have multiple
goals and portions of Shares subject to vesting]

  (b)   The Option may not be exercised to any extent after the Expiration Date.



2.   Exercise of Option       The Option may be exercised by delivery of a
written election to exercise to the Company and payment in full of the aggregate
option exercise price in accordance with the provisions of the Plan, or in such
other manner as the Company may otherwise from time to time permit. Each
election to exercise the Option in whole or in part shall be in writing, signed
by the Participant or by his or her executor, administrator or the person(s) to
whom the Option is transferred by will or applicable laws of descent and
distribution (the “Legal Representative”), and received by the Company at its
principal office, accompanied by this Stock Option Agreement, and payment in
full of the aggregate option exercise price in accordance with the provisions of
the Plan. The option exercise price may be paid by delivery of cash, certified
check, bank draft or money order. In the event that the Option is exercised by
such Legal Representative, the Company shall be under no obligation to deliver
Shares hereunder unless and until the Company is satisfied as to the authority
of the

 



--------------------------------------------------------------------------------



 



person(s) exercising the Option. To the extent the Company is required to
withhold any taxes with respect to the exercise of the Option, the Participant
or the Legal Representative, as the case may be, shall remit to the Company, or
its agent, a check in the amount of all such taxes.



3.   Termination of Participant’s Service Relationship       If the
Participant’s Service Relationship terminates by reason of death or Disability,
then Section 6.6.1 or Section 6.6.2, respectively, of the Plan shall apply. If
(a) the Participant’s Service Relationship terminates by reason of Retirement
and (b) the Participant has previously given written notice of his or her
decision to retire from the Company and proposed date of Retirement to each of
his or her immediate manager and the Senior Vice President, Human Resources, at
least six (6) months prior to such date of Retirement (or such shorter period as
may be agreed upon in writing by his or her immediate manager and the Senior
Vice President, Human Resources), then Section 6.6.3 of the Plan shall apply. If
the Participant’s Service Relationship terminates by reason of Retirement but
the Participant failed to give the appropriate notice thereof pursuant to this
Section 3, or if the Participant’s Service Relationship terminates for any other
reason, then Section 6.6.4 of the Plan shall apply.   4.   Notice of Disposition
      The person exercising the Option shall notify the Company when he or she
makes any disposition of the Shares acquired upon exercise of the Option,
whether by sale, gift or otherwise.   5.   Application of Stock Transfer
Agreement       If, at the time the Option is exercised, the Company is a party
to any agreement restricting the transfer of any outstanding shares of its
Common Stock, the Option may be exercised only if the Shares acquired upon such
exercise are made subject to the transfer restrictions set forth in that
agreement or, if more than one such agreement is then in effect, the agreement
specified by the Committee.   6.   Tax Assessments       Participant
acknowledges and agrees that he or she is solely responsible for any and all
taxes that may be assessed by any taxing authority in the United States or any
other jurisdiction arising out of the grant or the exercise of the Option and
that the Company or any Company subsidiary is not liable for any such
assessments.   7.   Agreement to Provide Security       If, at the time the
Option is exercised, the Committee determines that under applicable law and
regulations the Company or any Company subsidiary could be liable for the
withholding of any income or social taxes with respect to any Shares acquired
upon exercise or disposition of the Option, the Option may not be exercised
unless the person exercising the Option gives such security as the Committee
deems adequate to meet the potential liability of the Company or such Company
subsidiary for the withholding of tax and agrees to augment such security from
time to time in an amount reasonably determined by the Committee to preserve the
adequacy of such security.   8.   Non-transferability of Option       The Option
is not transferable by the Participant except by will or the laws of descent and
distribution, and is exercisable during the Participant’s lifetime only by the
Participant, in accordance with the terms and provisions of the Plan.   9.  
Provisions of the Plan       This Stock Option Agreement and the Option are
subject to the provisions of the Plan, a copy of which is furnished to the
Participant herewith.

Acceptance, Acknowledgment and Receipt

By accepting this Stock Option Agreement, I, the Participant, hereby:

  •   accept and acknowledge receipt of the Option granted on the Grant Date,
which has been issued to me under the terms and conditions of the Plan;

 



--------------------------------------------------------------------------------



 



  •   acknowledge and confirm my consent to the collection, use and transfer, in
electronic or other form, of personal information about me, including, without
limitation, my name, home address and telephone number, date of birth, social
security number or other identification number, and details of all my stock
awards and shares held and transactions related thereto, by the Company and its
subsidiaries, affiliates and agents for the purpose of implementing,
administrating and managing my participation in the Company’s stock plans, and
further understand and agree that my personal information may be transferred to
third parties assisting in the implementation, administration and management of
the Company’s stock plans, that any recipient may be located in my country or
elsewhere, and that such recipient’s country may have different data privacy
laws and protections than my country;   •   acknowledge and confirm my consent
to receive electronically this Stock Option Agreement, the Plan and the related
Plan Description and any other Plan documents that the Company is required to
deliver;   •   acknowledge that a copy of the Plan and the related Plan
Description is posted in the [     ] section of [website] and in the [     ]
section of [intranet site];   •   acknowledge receipt of a copy of the Plan and
the related Plan Description and agree to be bound by the terms and conditions
of this Stock Option Agreement and the Plan (including, but not limited to,
Section 6.7 — Cancellation and Rescission of Awards), as amended from time to
time;   •   understand that neither the Plan nor this Stock Option Agreement
gives me any right to any Service Relationship with the Company or any Company
subsidiary, as the case may be, and that the Option is not part of my normal or
expected compensation; and   •   understand and acknowledge that the grant of
the Option is expressly conditioned on my adherence to the terms of the Key
Employment Agreement with the Company.

 